NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                       No. 20-1559
                                      ____________

                       MIGUEL EDUARDO PAZ HERNANDEZ,
                                           Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                            ____________

                               On Petition for Review of an
                        Order of the Board of Immigration Appeals
                              (Agency No. A037-283-665)
                           Immigration Judge: Charles Conroy
                                      ____________

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    April 16, 2021
                                    ____________

             Before: CHAGARES, JORDAN, and SCIRICA, Circuit Judges

                                   (Filed: May 3, 2021)
                                      ____________

                                        OPINION *
                                      ____________




*
  This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
CHAGARES, Circuit Judge.

         Miguel Eduardo Paz Hernandez 1 petitions this Court to review a decision of the

Board of Immigration Appeals (the “BIA”) dismissing his appeal of the decision of an

Immigration Judge (the “IJ,” and together with the BIA, the “agency”) denying Paz

deferral of removal under the United Nations Convention Against Torture (“CAT”). We

will deny the petition.

                                               I.

         Paz, a citizen of Guatemala, arrived in the United States as a lawful permanent

resident in July 1981, a few days shy of his sixth birthday. Paz grew up in Washington

Heights, New York, and was a member of a “Dominican gang.” Admin. Rec. (“A.R.”)

157. In 1993, Paz was convicted in New York state court of second-degree murder and

sentenced to fifteen years to life. Around the same time, Paz learned he was epileptic

after having his first seizure. Paz married in 1998; his wife is a nurse practitioner and

helps treat Paz’s epilepsy. After his parole in January 2015, Paz eventually obtained

employment as a desktop technician for Bloomberg.

         On November 9, 2018, the Department of Homeland Security (“DHS”) issued a

Notice to Appear charging Paz with being removable due to his murder conviction. Paz

was taken into custody and detained at the Bergen County Jail in Hackensack, New

Jersey. Through counsel, Paz conceded removability and sought deferral of removal




1
    The parties’ briefs refer to the petitioner by the surname Paz and we will do the same.
                                               2
under the CAT. The IJ scheduled a hearing on Paz’s application for relief for July 29,

2019 and ordered DHS to produce Paz for that hearing in person.

       On the day of the hearing, Paz was not produced but instead appeared remotely

from the Bergen County Jail. 2 From that facility, Paz testified that he was afraid to return

to Guatemala in part due to the prevalence of gangs and his prior gang affiliation. He

explained that while incarcerated, “individuals from Central America, including

Guatemala” picked fights with him and called him a “sell out” because he had been in a

Dominican gang and not “a gang from Guatemala or from Central America.” A.R. 157,

166. Some of these individuals “were . . . sent back” to their countries of origin. A.R.

166. Paz expressed a fear of being recognized by his former antagonists and targeted as a

result of his past affiliation, as well as a fear that a gang might try to recruit him and that

there would be repercussions for resisting. Besides the gangs, Paz explained that he

feared the police in Guatemala because of their reputation for both corruption and being

“strict” on individuals with serious criminal records. A.R. 157. He worried the police

might perceive him as wealthy and try to extort him. He also did not think the police


2
  Because Paz was located in New Jersey at the time of the hearing, the BIA treated the
proceedings as having been completed in New Jersey, which would make this Court the
proper venue for Paz’s petition. 8 U.S.C. § 1252(b)(2). However, the IJ conducted the
proceedings from the “New York Immigration Court” in Manhattan, A.R. 124, the case
had been docketed in that Court, and the IJ’s written opinion applied precedents from the
Court of Appeals for the Second Circuit. It is not obvious that the IJ “appear[ed] by
video conference within our Circuit,” as opposed to Paz appearing by video conference in
the Second Circuit. Luzinga v. Att’y Gen., 937 F.3d 244, 250 (3d Cir. 2019). Even
assuming venue is improper here, however, the case is ripe for decision, neither party has
challenged venue, and the venue requirements of § 1252(b)(2) are not jurisdictional. Id.
We therefore retain Paz’s petition and do not decide whether venue is proper. Cf.
Khouzam v. Att’y Gen., 549 F.3d 235, 249 (3d Cir. 2008).
                                               3
would be able to protect him from the gangs. Finally, Paz testified about his epilepsy and

the likely difficulty and expense of treating it in Guatemala.

       The IJ also heard testimony in support of Paz’s application from Dr. Jonathan

Rosen, an expert on “gangs, crime, and the drug trafficking trade in Guatemala.” A.R.

74. Rosen testified that it was “extremely likely” that Guatemalan authorities would be

aware of Paz’s criminal record, due to information sharing between the United States and

Guatemalan governments and because of ongoing monitoring by Guatemalan authorities

via “a system of data[]bases” used to track gang activity and persons with serious

criminal records. A.R. 181-82. Rosen also testified that Paz would “stick out” in the

“extreme[]” due to his accent, his inability to read and write Spanish well, and “different

cultural things,” and that he “could be targeted immediately” for extortion by gangs or

the police as a result. A.R. 185, 209. Rosen explained that extortion is widespread in

Guatemala, especially in poor neighborhoods and of people with family in the United

States, that it is the primary form of income for gangs, and that the failure to pay the

gangs usually results in torture and eventually death. Rosen opined that, given

widespread corruption and a 95%+ impunity rate, the police were unlikely to protect Paz

from the gangs — and that if Paz were stopped in a poor neighborhood or pulled over, he

“could be vulnerable” to extortion by the police. A.R. 191. Rosen thought Paz would

have difficulty finding a job and would thus likely have to live in a poor neighborhood.

As to Paz’s epilepsy, Rosen testified that if Paz ended up in prison, he would be unlikely

to receive his medications, as Guatemala’s prisons are underfunded, overcrowded, and

often under gang control. In sum, Rosen averred that “it’s extremely likely that [Paz]

                                              4
could be tortured or killed” by gangs or police following an attempt to extort him. A.R.

193. Paz was likely to be extorted, Rosen testified, due to “a number of factors,”

including that Paz has not been to Guatemala since the early 1990s, that he has been

living in and has family in the United States, and that he has a serious criminal record.

A.R. 198.

       On September 13, 2019, the IJ issued a written decision denying Paz’s application

for relief and ordering him removed. After summarizing Paz and Rosen’s testimony, the

IJ found them credible — but also found Rosen’s testimony “ultimately unpersuasive.”

A.R. 80. The IJ noted that Rosen often testified in vague generalities and was “somewhat

unclear and evasive at times.” A.R. 80. For example, Rosen’s testimony about the status

of Guatemala’s “system of databases” was murky; Rosen was unclear as to whether that

system was being implemented, was in place, or was perhaps being rolled back. A.R. 80.

And asked how Guatemalan gangs would know of Paz’s prior gang membership, Rosen

alluded to unspecified media publications about Paz’s murder conviction but did not

explain what those were or how or why they would be accessed by Guatemalan gangs.

These and other issues with Rosen’s testimony, while not defeating his credibility,

rendered him unpersuasive in the IJ’s eyes.

       The IJ also held that, while Paz and Rosen had testified credibly, Paz had not

submitted corroborating evidence sufficient to meet his burden. Paz’s submissions

included information on country conditions in Guatemala, records pertaining to his

epilepsy, and statements from family members, work colleagues, and others. The IJ gave

“diminished weight to documents whose authors were unavailable to be cross-examined”

                                              5
and to unsworn documents prepared by interested witnesses. A.R. 81. The IJ also

refused to consider one of Paz’s exhibits — a set of documents about his epilepsy — that

was not timely submitted before the hearing, as well as an unsworn statement Paz

submitted in writing after the hearing.

       Analyzing the merits of Paz’s CAT claim, the IJ concluded that Paz’s theories as

to why he was likely to be tortured were speculative and held that Paz had not shown

“that each step in the hypothetical chain of events is more likely than not to happen.”

A.R. 83. For example, the IJ reasoned that it was not more likely than not that Paz would

come to the attention of gangs or police upon his return, that even if he did, he would not

necessarily stand out due to his accent and American affect, and that even if he did stand

out, he would not necessarily be targeted for extortion as a result. The IJ also held that

Paz was unlikely to be incarcerated, and that even if it were likely, there was insufficient

evidence to find that the Guatemalan government would be willfully blind to, or

acquiesce in, harsh prison conditions amounting to torture. As to Paz’s epilepsy, the IJ

acknowledged a risk of hardship due to Paz’s diagnosis, but attributed that risk to the

poor state of Guatemala’s healthcare system and not to any intentional government action

within the meaning of the CAT. Finally, the IJ held that the evidence did not show that

Paz would be unable to relocate to a part of Guatemala where he would be unlikely to be

tortured.

       The BIA affirmed the IJ’s decision. The BIA upheld the IJ’s finding as to the

likelihood of torture and his weighing of Rosen’s testimony. As to Paz’s epilepsy, the

BIA found no clear error with the IJ’s conclusion that any treatment difficulties would be

                                              6
attributable to the Guatemala’s lack of resources and not to any specific governmental

intent to harm Paz. The BIA also rejected Paz’s due process challenges to DHS’s failure

to produce Paz in person for the hearing and to the IJ’s exclusion from the record of Paz’s

untimely submissions.

                                              II. 3

       Paz asserts that the agency’s denial of CAT relief was not supported by substantial

evidence. He also raises a number of purportedly legal challenges to the agency’s

decision-making and the IJ’s handling of the hearing. We reject all of Paz’s arguments

and will therefore deny the petition for review.

       To qualify for relief under the Convention Against Torture, an applicant must

show that “it is more likely than not that he or she would be tortured if removed to the

proposed country of removal,” and that such torture will be committed “by, or at the

instigation of, or with the consent or acquiescence of, a public official . . . or other person

acting in an official capacity.” 8 C.F.R. § 1208.16(c)(2); id. § 1208.18(a)(1).

       Substantial evidence supports the agency’s determination that it is not more likely

than not that Paz will be tortured in Guatemala. No doubt Paz’s proffers could support a



3
 We have jurisdiction under 8 U.S.C. § 1252(a)(1) and section 2242(d) of the Foreign
Affairs Reform and Restructuring Act of 1998, 112 Stat. 2681-822. See Nasrallah v.
Barr, 140 S. Ct. 1683, 1690 (2020). Where, as here, the BIA “adopted the IJ’s reasons
concerning the denial of CAT relief,” we may review both decisions. Grijalva Martinez
v. Att’y Gen., 978 F.3d 860, 871 n.11 (3d Cir. 2020). We review factual challenges to
CAT orders for substantial evidence; under this standard, “the agency’s findings of fact
are conclusive unless any reasonable adjudicator would be compelled to conclude to the
contrary.” Id. (cleaned up). We review constitutional claims and legal determinations de
novo. Myrie v. Att’y Gen., 855 F.3d 509, 515 (3d Cir. 2017).
                                               7
conclusion that extortion and gang violence are widespread in Guatemala and that the

general risk of physical danger is higher than in the United States. But Paz’s

explanations as to why he specifically is more likely than not to be tortured depend on a

series of contingencies that grow more attenuated at each step. See Denis v. Att’y Gen.,

633 F.3d 201, 218 (3d Cir. 2011) (denying CAT relief where applicant’s claims were

“based on a chain of assumptions and a fear of what might happen” (citation omitted)).

As the IJ wrote, eligibility for CAT relief “cannot be established by stringing together a

series of suppositions.” A.R. 83 (citation omitted). The record here does not compel the

conclusion that Paz will more likely than not be tortured upon his return to Guatemala.

       Paz’s legal challenges likewise lack merit. Three of these challenges — Paz’s

arguments (a) that the BIA engaged in improper “appellate fact finding” by relying on a

fact clearly established in the record, Paz Br. 15; (b) that the agency did not give the

proper weight to Dr. Rosen’s expert testimony; 4 and (c) that the IJ erred regarding how

much Paz would “stand out” in Guatemala, Paz Br. 26 — are not legal at all, but factual

challenges in legal garb that fail under substantial evidence review for the reasons already

given. Cf. Ku v. Att’y Gen., 912 F.3d 133, 144 (3d Cir. 2019) (“[A] party may not dress

up a claim with legal clothing to invoke this Court’s jurisdiction.” (citation omitted)).



4
  Even assuming the unpublished Attorney General opinion Paz relies on for this
argument was binding, by its own terms that opinion does not require the IJ or BIA to
give conclusive weight to an expert’s opinion. See A.R. 24-26 (IJ erred in excluding
testimony of expert before his qualifications could be established). Given the issues with
Dr. Rosen’s testimony, the IJ and BIA were justified in according it the weight that they
did, notwithstanding the IJ’s credibility finding. See Matter of M-A-M-Z-, 28 I. & N.
Dec. 173, 177 (BIA 2020).
                                              8
       Paz’s remaining challenges fail on their own terms. First, Paz is correct that the

BIA put on Paz the burden of showing that he could not relocate to a part of Guatemala

where he is not likely to be tortured, and that the Court of Appeals for the Second Circuit

has rejected this allocation of burdens. See Manning v. Barr, 954 F.3d 477, 488 (2d Cir.

2020). But even if the BIA erred in so doing (a question on which we express no

opinion), the IJ did not. Rather, the IJ considered relocation as one factor among all

those “relevant to the possibility of future torture,” as 8 C.F.R. § 1208.16(c)(3) provides.

And neither the IJ nor the BIA gave dispositive weight to the issue of relocation and

substantial evidence supported their ultimate determinations, so any error was harmless.

       Second, DHS’s failure to produce Paz in person did not violate due process.

While Paz’s counsel expected to be able to confer with Paz during the hearing, the IJ

offered to clear the courtroom during breaks in the hearing to allow counsel and client to

do just that. More importantly, Paz has articulated no substantial prejudice resulting from

his remote appearance. See Denis, 633 F.3d at 219 (due process challenge requires

showing of substantial prejudice). Paz relies on Leslie v. Attorney General, 611 F.3d 171

(3d Cir. 2010), for the proposition that he need not show prejudice, but that decision is

inapposite. Contrary to regulations, the IJ there failed to advise the respondent of the

availability of free legal services, tainting the subsequent proceedings. Id. at 180-82.

Paz, on the other hand, has been counseled for much of these proceedings.

       Finally, the IJ’s exclusion of Paz’s untimely evidence did not violate due process.

Even assuming the evidence was timely filed or otherwise should have been admitted,

Paz again has shown no prejudice from its exclusion. The bulk of the excluded evidence

                                              9
pertained to “the cost for Mr. Paz’s epilepsy medicine, the absolute necessity for that

medicine,” and deficiencies in Guatemala’s healthcare system. Paz Br. 24-25. But the IJ

found that any hardship due to the difficulty of treating Paz’s epilepsy in Guatemala

could not be attributed to a specific government intent to harm him. That finding was

supported by substantial evidence, and so any error in the exclusion of the epilepsy

materials was harmless. Paz’s opening brief does not challenge the exclusion of his

untimely written statement, so any argument on that score is forfeited. See In re Wettach,

811 F.3d 99, 115 (3d Cir. 2016).

                                            III.

       For the foregoing reasons, we will deny Paz’s petition for review.




                                            10